DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of co-pending Application No.  17186871 in view of ABE et al. [US 20210291685 A1]. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Co-pending application claims include all of the limitations of the instant application claims, respectively.
Regarding claim 1, the instant application recites “the electric power adjustment units provided between the solar battery and the cell units, and each of the electric power adjustment units is associated with one or more cell units of the cell units, and wherein each of the electric power adjustment units adjusts electric power generated by the solar battery and supplies the adjusted electric power to the associated cell units” which is also recited in the conflicting claim.  That is,  elements recited in the instant claim are also recited in the conflicting claim.  Thus, conflicting claim anticipates the scope of the instant claim.  
Regarding claim 3, the limitation of  instant application is same as the limitation of claim 2 of co-pending application.
 Regarding claim 5, the limitation of instant application is same as the limitation of claim 4 of co-pending application. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada [US 10399442 B2] and Yoshida et al. [US 2020/0220119].
Regarding claim 1, Harada discloses a charging device (fig 1) that charges a battery (30) mounted in a vehicle (Col 5, line 2, fig 1), the charging device comprising:
a solar battery (10, fig 1); and
a charging circuit (60, fig 1) configured to selectively supply electric power generated by the solar battery (10, fig 1) to the battery(30, fig 1, The high-voltage battery 30 can be charged with the electric power supplied from the buffer battery 20 through the DC-DC converter 62, Col.5 lines 45-47);
the charging circuit (60, fig 1) includes: electric power adjustment units (converter 61, 62, fig 1) provided between the solar battery and the cell units, and each of the electric power adjustment units is associated with the battery, and each of the electric power adjustment units adjusts electric power generated by the solar battery and supplies the adjusted electric power to battery (Col. 6 lines 25-30, 37-39). Harada does not explicitly teach the battery having cells connected in series, the cells being configured as cell units each including at least one of the cells.
Yoshida teaches a battery (battery pack) mounted on a vehicle (paragraph [0025] Fig.10), the battery (battery pack) having cells connected in series, the cells being configured as cell units each including at least one of the cells (Paragraph [0075]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshida in the system of Harada to have had appropriately set a battery capacity according to the amount of cell units connected in series in the battery (Paragraph [0075]). It is important to note that when battery cells are connected in series, each cell needs to pass the same current, and it is the current flowing through each cell that uses the charge. Thus, connecting battery cells in series increases the voltage. 
Regarding claim 2, Harada further discloses the control Unit (Micro-computer, 64, fig 1 641 and 643, fig 2) a control unit configured to control the electric power adjustment units such that voltage of the battery is equal (Col. 6, lines 31-36, 42-50). 
Regarding claim 3, Harada further discloses that in the charging device the electric power adjustment units (converters,61, 62, fig 1 ) operate such that electric power generated by the solar battery is maximized (Col. 7, lines 15-20).
Regarding claim 4, Harada and Yoshida teach the limitation of claim 1, Harada does not explicitly teach that each of the cell units is a battery module in which cells are stacked.
Yoshida discloses that a plurality of the film-covered batteries is stacked and connected in series (paragraph [0017]). The battery pack, film-covered batteries as unit cells can be connected in series and by connecting in series and/or in parallel, the capacity and voltage can be adjusted freely (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshida in the system of Harada to have had appropriately set a battery capacity according to the amount of cell units connected in series in the battery (Paragraph [0075]). It is important to note that when battery cells are connected in series, each cell needs to pass the same current, and it is the current flowing through each cell that uses the charge. Thus, connecting battery cells in series increases the voltage which is suitable for applications requiring higher voltage. 
Regarding claim 5, Harada further discloses that the battery (30, fig 1) is connected to a main power circuit (charging circuit 60, fig 1) configured to supply electric power of the battery to an electric motor (35, fig 1) configured to drive the vehicle (Col.5 lines 48-49).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Masato et al. [US 20140197684 A1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	July 22, 2022